Citation Nr: 1726189	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

2.  Whether an October 4, 2011 rating decision which reduced the Veteran's disability rating assigned to bilateral hearing loss from 60 percent to 10 percent disabling, effective January 1, 2012, contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in May 2013; the transcript is of record.

In a November 2015 rating decision, the Board denied entitlement to increased ratings for right knee arthritis and right knee subluxation, and entitlement to a TDIU.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2016 Joint Motion for Partial Remand (JMPR) and November 2016 Court Order, the appeal with regard to the right knee arthritis and right knee subluxation was deemed abandoned, and the decision with regard to the denial of entitlement to a TDIU was vacated and remanded for further action consistent with the JMPR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In November 2015, the Board denied entitlement to a TDIU on the basis that his service-connected disabilities did not preclude employment.  Service connection is in effect for right knee subluxation, evaluated as 20 percent disabling; right knee arthritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 10 percent disabling.  His combined rating is 40 percent (but had been 70 percent from January 31, 2007 until January 1, 2012, based on a 60 percent rating for hearing loss then in effect).  See 38 C.F.R. § 4.25 (2016).  From January 1, 2012 the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).

The basis of the JMPR was that the Board potentially overlooked evidence with regard to whether his bilateral hearing loss and tinnitus affects his employability; and, that the Board did not seek an opinion from the Director, Compensation Service, for extraschedular consideration per 38 C.F.R. § 4.16(b) as to whether his service-connected disabilities preclude the Veteran from participating in substantially gainful employment.

With regard to the first concern, a December 2010 QTC examination report reflects that with regard to functional impairment caused by the Veteran's hearing loss the examiner stated that the Veteran would have "difficulty understanding others, particularly on his right side and when noise is present without the use of hearing aids."  12/14/2010 VA Examination.

A November 2011 VA examiner stated that "it would be difficult for [the Veteran] to secure and maintain gainful employment with his current hearing loss in his right ear as it is not only moderately severe to profound in configuration, but his word recognition in that ear is exceedingly poor (20%)."  The examiner also answered in the affirmative with regard to whether the Veteran's tinnitus impacted ordinary conditions of life, including work.  11/28/2011 VA Examination.

A vocational assessment must be completed to assess the impact of all of the Veteran's service-connected disabilities on his ability to maintain gainful employment.

With regard to the second concern, compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321 (b)(1). 

Per § 3.321(b)(1), before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Thus, the Veteran's claim should be submitted to the Director, Compensation Service for extraschedular consideration per 38 C.F.R. § 3.321 (b)(1).

Moreover, the Veteran has asserted CUE in the October 2011 rating decision which reduced his bilateral hearing loss disability rating from 60 percent to 10 percent disabling, and such decision could affect the Veteran's combined rating per § 4.25.  The Veteran filed a notice of disagreement with the March 2017 rating decision which determined that there was no CUE in the October 2011 rating decision.  See 04/24/2017 Notice of Disagreement.  While the Veteran's notice of disagreement was acknowledged in May 2017 correspondence, to date a statement of the case was not issued.  See 05/16/2017 DRO Process Explanation Letter.  Resolution of this CUE issue could affect the TDIU issue in appellate status, thus a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 241 (1999).  (For clarification, while the October 2011 rating decision is the rating action on appeal with respect to the TDIU claim, it did become final as to the hearing loss issue, and hence is ripe for a CUE claim.)

Finally, it is acknowledged that, prior to January 1, 2012, the percentage thresholds under 38 C.F.R. § 4.16(a) have been met.  However, as the development to be undertaken will likely yield information helpful to determining whether employment was actually precluded during this period, a decision as to this portion of the claim will be deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a Veterans' Health Administration Vocational Rehabilitation Specialist(s) with appropriate expertise (orthopedic, audiology) review the record to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.

The examiner should comment on the functional limitations associated with his right knee disabilities, bilateral hearing loss, and tinnitus, and whether such disabilities interfere with his ability to secure and follow a gainful occupation.  In other words, the clinician is to address the extent of functional and industrial impairment from the Veteran's service-connected disabilities.

The examiner(s) should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder with a comprehensive rationale and references to the record, as appropriate.

It is not necessary that the Veteran be examined unless deemed necessary by the examiner.

If such a request cannot be accomplished, then the RO must document all steps taken, to include responses, and explain why it would be an unreasonable burden on VA to provide such assistance.

2.  Thereafter, refer the TDIU matter to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) as to whether, from January 1, 2012, his service-connected right knee subluxation, (20 percent disabling); right knee arthritis, (10 percent disabling); tinnitus, (10 percent disabling); and hearing loss, (10 percent disabling) preclude the Veteran from participating in substantially gainful employment.

3.  After completion of the above, readjudicate the issue of entitlement to a TDIU pursuant to § 4.16(b).  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  Issue a statement of the case with regard to whether an October 4, 2011 rating decision which reduced the rating assigned to bilateral hearing loss from 60 percent to 10 percent disabling, effective January 1, 2012, contained CUE.   This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




